DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nomura et al. (US Publication 2019/0241476).
In re claim 1, Nomura discloses a multilayer capacitor comprising: 
a body (1 – Figure 8, ¶62) including a multilayer structure (Figure 8) in which a 5plurality of dielectric layers (3 – Figure 8, ¶62) are stacked and a plurality of internal electrodes (2a, 2b – Figure 8, ¶62) are stacked with the plurality of dielectric layers interposed therebetween (Figure 8); and 
external electrodes (4 – Figure 8, ¶62) disposed on an exterior of the body and connected to the internal electrodes (2a, 2b – Figure 8), 10wherein at least one of the plurality of dielectric layers includes a plurality of grains (¶144-145), and a ratio of grains having dislocations, among the plurality of grains, is 20% or greater (¶140; Note that Nomura discloses sintering in a heavy reducing atmosphere as described by the Applicant’s Specification in [¶0035]. Applicant describes a concentration ratio of H2 to N2 of 0.2% to 1.0% to form the claimed property of dislocations.  Nomura discloses a concentration ratio of H2 to N2 of 0.5%, which falls into the claimed range and closely coincides with the Applicant’s exemplary embodiment of an atmosphere of 0.56% of H2 compared to N2 [¶0037 of Applicant’s Specification]).
In re claim 2, Nomura discloses the multilayer capacitor of claim 1, as explained above. Nomura further discloses wherein 15the dislocations are spaced apart from grain boundaries between the plurality of grains (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Therefore, Nomura discloses the property of dislocations and grain boundaries.)
In re claim 3, Nomura discloses the multilayer capacitor of claim 1, as explained above. Nomura further discloses wherein a dislocation in one of the plurality of grains is in 20contact with only one grain boundary among grain boundaries between the one of the plurality of grains and other grains of the plurality of grains (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Therefore, Nomura discloses the property of dislocations and grain boundaries.).
In re claim 4, Nomura discloses the multilayer capacitor of claim 1, as explained above. Nomura further discloses wherein 25a dislocation within one of the plurality of grains is DB1/ 120369249.1 Page 22disposed between a phase having a tetragonal crystal structure and a phase having a cubic crystal structure (¶122, ¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Furthermore, Applicant discloses “In the heavy reducing atmosphere set according toDB1/ 120369249.1 Page 16 
the basis described above, additive components (e.g., Mg) penetrate into the BT phase to form a secondary phase, and thus the rate of penetration of rare earths or the like into the BT phase may be reduced. Accordingly, it is understood that the5 ratio of forming the cubic phase may be adjusted by the penetration of rare earths or the like, and finally, the amounts of the tetragonal phase and the cubic phase are balanced so that dislocations may be sufficiently formed.” [¶0035 of Applicant’s Specification]. Therefore, Nomura discloses the claimed phases and locations of dislocations.)
In re claim 5, Nomura discloses the multilayer capacitor of claim 1, as explained above. Nomura further discloses a portion of the plurality of grains has a plurality of dislocations (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Therefore, Nomura discloses the property of a plurality of dislocations.).
In re claim 6, Nomura discloses the multilayer capacitor of claim 1, as explained above. Nomura further discloses wherein the ratio of grains having dislocations, among the 10plurality of grains, is a value obtained by averaging values measured in at least four unit areas among cut surfaces of the dielectric layer (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Nomura’s disclosure of an H2 concentration relative to N2 of 0.5% closely coincides with the exemplary embodiment described in the Applicant’s Specification [¶0037 of Applicant’s Specification, Table 1 of Applicant’s Specification]. Therefore, Nomura discloses this feature.)
In re claim 7, Nomura discloses the multilayer capacitor of claim 1, as explained above. Nomura further discloses wherein 15the ratio of grains having dislocations, among the plurality of grains, is 40% or less (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Therefore, Nomura discloses the claimed ratio).
In re claim 8, Nomura discloses the multilayer capacitor of claim 1, as explained above. Nomura further discloses wherein each of the dislocations is spaced apart from grain 20boundaries between the plurality of grains, or is in contact with only one grain boundary among the grain boundaries of the plurality of grains (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Therefore, Nomura discloses the property of dislocations and grain boundaries.).
In re claim 9, Nomura discloses a multilayer capacitor comprising: 
25a body (1 – Figure 8) including a multilayer structure (Figure 8) in which a DB1/ 120369249.1 Page 23plurality of dielectric layers (3 – Figure 8) having grains (¶144-145) are stacked and a plurality of internal electrodes (2a, 2b – Figure 8) are stacked with the plurality of dielectric layers (3 – Figure 8) interposed therebetween; and
external electrodes (4 – Figure 8) disposed on an exterior of the body 5and connected to the internal electrodes (2a, 2b – Figure 8), wherein a ratio of grains having dislocations in a region of the body, among grains in the region of the body, is 20% or greater (¶140; Note that Nomura discloses sintering in a heavy reducing atmosphere as described by the Applicant’s Specification in [¶0035]. Applicant describes a concentration ratio of H2 to N2 of 0.2% to 1.0% to form the claimed property of dislocations.  Nomura discloses a concentration ratio of H2 to N2 of 0.5%, which falls into the claimed range and closely coincides with the Applicant’s exemplary embodiment of an atmosphere of 0.56% of H2 compared to N2 [¶0037 of Applicant’s Specification]).
In re claim 10, Nomura discloses the multilayer capacitor of claim 9, as explained above. Nomura further discloses wherein in the region of the body, each of the dislocations is spaced apart from grain 20boundaries between the plurality of grains, or is in contact with only one grain boundary among the grain boundaries of the plurality of grains (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Therefore, Nomura discloses the property of dislocations and grain boundaries.).
In re claim 11, Nomura discloses the multilayer capacitor of claim 9, as explained above. Nomura further discloses wherein 25a dislocation within one of the plurality of grains is DB1/ 120369249.1 Page 22disposed between a phase having a tetragonal crystal structure and a phase having a cubic crystal structure (¶122, ¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Furthermore, Applicant discloses “In the heavy reducing atmosphere set according toDB1/ 120369249.1 Page 16 
the basis described above, additive components (e.g., Mg) penetrate into the BT phase to form a secondary phase, and thus the rate of penetration of rare earths or the like into the BT phase may be reduced. Accordingly, it is understood that the5 ratio of forming the cubic phase may be adjusted by the penetration of rare earths or the like, and finally, the amounts of the tetragonal phase and the cubic phase are balanced so that dislocations may be sufficiently formed.” [¶0035 of Applicant’s Specification]. Therefore, Nomura discloses the claimed phases and location of dislocations.)
In re claim 12, Nomura discloses the multilayer capacitor of claim 9, as explained above. Nomura further discloses in the region of the body, a portion of the plurality of grains has a plurality of dislocations (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Therefore, Nomura discloses the property of a plurality of dislocations.).
In re claim 13, Nomura discloses the multilayer capacitor of claim 9, as explained above. Nomura further discloses wherein 15the ratio of grains having dislocations in the region of the body among the grains in the region of the body is 40% or less (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Therefore, Nomura discloses the claimed ratio).
In re claim 14, Nomura discloses a multilayer capacitor comprising: 
a body (1 – Figure 8) including a multilayer structure in which a plurality of dielectric layers (3 – Figure 8) having grains (¶144-145) are stacked and a plurality of internal electrodes (2a, 2b – Figure 8) are stacked with the plurality of dielectric layers interposed therebetween (Figure 8); and 
10external electrodes (4 – Figure 8) disposed on an exterior of the body and connected to the internal electrodes (2a, 2b – Figure 8), 
wherein an average of ratios of grains having dislocations among grains respectively obtained in a plurality of unit areas in a cut surface of the body, is 20% or greater (¶140; Note that Nomura discloses sintering in a heavy reducing atmosphere as described by the Applicant’s Specification in [¶0035]. Applicant describes a concentration ratio of H2 to N2 of 0.2% to 1.0% to form the claimed property of dislocations.  Nomura discloses a concentration ratio of H2 to N2 of 0.5%, which falls into the claimed range and closely coincides with the Applicant’s exemplary embodiment of an atmosphere of 0.56% of H2 compared to N2 [¶0037 of Applicant’s Specification]).
In re claim 15, Nomura discloses the multilayer capacitor of claim 14, as explained above. Nomura further discloses wherein in each of the unit areas, each of the dislocations is spaced apart from grain 20boundaries between the plurality of grains, or is in contact with only one grain boundary among the grain boundaries of the plurality of grains (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Therefore, Nomura discloses the property of dislocations and grain boundaries.).
In re claim 16, Nomura discloses the multilayer capacitor of claim 14, as explained above. Nomura further discloses wherein 25a dislocation within one of the plurality of grains is DB1/ 120369249.1 Page 22disposed between a phase having a tetragonal crystal structure and a phase having a cubic crystal structure (¶122, ¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Furthermore, Applicant discloses “In the heavy reducing atmosphere set according toDB1/ 120369249.1 Page 16 
the basis described above, additive components (e.g., Mg) penetrate into the BT phase to form a secondary phase, and thus the rate of penetration of rare earths or the like into the BT phase may be reduced. Accordingly, it is understood that the5 ratio of forming the cubic phase may be adjusted by the penetration of rare earths or the like, and finally, the amounts of the tetragonal phase and the cubic phase are balanced so that dislocations may be sufficiently formed.” [¶0035 of Applicant’s Specification]. Therefore, Nomura discloses the claimed phases and location of dislocations.)
In re claim 17, Nomura discloses the multilayer capacitor of claim 14, as explained above. Nomura further discloses in each of the unit areas, a portion of the plurality of grains has a plurality of dislocations (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Therefore, Nomura discloses the property of a plurality of dislocations.).
In re claim 18, Nomura discloses the multilayer capacitor of claim 14, as explained above. Nomura further discloses the average of the ratios is 40% or less (¶140; Nomura discloses the heavy reducing atmosphere as described in [¶0035] of Applicant’s Specification. Therefore, Nomura discloses the claimed ratio).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawamoto (US Publication 2010/0103587)	(¶78, ¶109)
Kawamoto (US Publication 2014/0210048)	(¶96)
Tani et al. (US Publication 2008/0117561)	(¶82, ¶102, ¶123)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848